Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2011/0220258 (Taniguchi et al).
Taniguchi discloses a tire comprising a tread portion, wherein the tread portion includes a first land portion (12) demarcated by a pair of circumferential grooves (1a, 1b) continuously each extending in a tire circumferential direction (see paragraph 0024, Figure 1), and a plurality of first lateral grooves (2) each inclined in a first direction relative to a tire axial direction and traversing the first land portion (see paragraph 0025, Figure 1), 
The first land portion includes a plurality of blocks (5) demarcated by the first lateral grooves (2) (see paragraph 0025, Figure 1), 
Each said first block has at least one sipe (8) inclined in a second direction opposite to the first direction, relative to the tire axial direction (see paragraph 0026,  and Figure 1, direction of sipes 8 is positioned in an opposite direction to the direction of the lateral grooves 2), and 
Each said at least one sipe includes a first portion (wide portion 82) deeper than a maximum depth of each said first lateral groove (2), and a second portion (narrow portion 81) shallower than the maximum depth of each said first lateral groove (see paragraph 0034, and Figure 3 showing narrow portion 82 is shallower than lateral groove 2).     


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0254823 (Iida).  
Regarding claim 1, Iida discloses a tire comprising a tread portion (see paragraph 0034), wherein the tread portion includes a first land portion (43) demarcated by a pair of circumferential grooves (40, 42) continuously each extending in a tire circumferential direction (see Figure 3, paragraph 0035), and a plurality of first lateral grooves (lug grooves 44) each inclined in a first direction relative to a tire axial direction and traversing the first land portion (see Figure 3, paragraph 0036),
The first land portion (43) includes a plurality of first blocks demarcated by the first lateral grooves (see Figure 3),
Each said first block has at least one sipe (second sipe, 48) inclined in a second direction opposite to the first direction (see Figure 3, paragraphs 0040-0042), relative to the tire axial direction, and 
Iida also discloses that each said at least one sipe (48) includes a first deeper portion (48b) and a second shallower portion (48a, 48c) (see paragraph 0058, Figure 5); Iida does not specifically state the relationship of these depths with the depth of the lug (lateral) grooves (45).  However, Iida does disclose that the depth of the first sipe 46 extending from the lug groove has a portion (46b) that is deeper than the lug (lateral) groove (45) (see paragraph 0049, Figure 4 component 46b is deeper than 45c).  When comparing Figures 4 and 5, the depths of the deeper portions of the sipes (46b and 48b) in relation to the depth of main grooves (40, 42) appear to be the same depth.  Furthermore, when using main grooves 40 and 42 as landmarks for depth comparison in Figures 4 and 5, the second shallower portions (48a, 48c) appear to be shallower than the maximum depth of the first lateral groove (45c).  Although the Figures are not to scale, they would have reasonably suggested to one having ordinary skill in the art before the time of filing that the deeper portion (48b) of sipe 48 is deeper than the depth of the lug (lateral) grooves, and the second shallower portion (48a, 48c) are shallower than the maximum depth of each said first lateral groove (45c).       
Regarding claim 2, Iida discloses an angle of each said first lateral groove (lug grooves with sipes 44) relative to the tire axial direction is 15-45 degrees (see paragraph 0039), which encompasses applicant’s claimed range.  The examiner takes note of the fact that the prior art range completely encompasses the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Regarding claim 3, Iida discloses an angle of each said at least one sipe (48) relative to the tire axial direction is 15-45 degrees (see paragraph 0042), which encompasses applicant’s claimed range.  The examiner takes note of the fact that the prior art range completely encompasses the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Regarding claim 4, while Iida does not label the outwardly raised up portions of the sipe “tie bars”, the portions inside the sipe which have raised bottom portions (48a, 48c) are essentially acting as tie bars within the sipe by adding rigidity to the area (see paragraph 0049).  Therefore, Iida discloses at least one sipe that includes a tie bar having one or more tie bar portions that are raised outwardly in a tire radial direction from a bottom of the sipe (see Figure 5, paragraph 0058).  
Regarding claim 6, Iida further discloses that a height in the tire radial direction of the tie bar (48a, 48c)  is 40-70% of a maximum depth of the sipe (see paragraph 0059), as recited in the claim.
Regarding claim 10, Iida further discloses a minimum depth of the second portion (48a, 48c), shallower than the maximum depth of each said first lateral groove (lug groove 45), of each said at least one sipe, is 40-70% of the maximum depth of each said first lateral groove (lug groove 45) (see paragraph 0059), which is within applicant’s claimed range of 30-70%.  
Regarding claim 11,  Iida further disclose the first land portion is provided on a tire equator (see Figure 3), and a center position in the tire axial direction of the first land portion is located on a tread end side with respect to the tire equator (see Figure 3).  Iida does not label which end is an inner tread end side and which end is an outer tread end side; however, there is such a land end portion on either side of the equator (CL).  Position of inner or outer trend end side would be determined based on where
it is placed on a car. “On”  in claim 11 is being interpreted by the Examiner using the Merriam-Webster dictionary definition to mean “to indicate position in close proximity with”.
Regarding claim 12, it is also disclosed by Iida wherein a groove width of an end portion on an outer crown circumferential groove side (52) of each said first lateral groove (55a) increases toward the outer crown circumferential groove side (see Figures 3 and 6, groove width of lug groove 45 narrower at inner end than outer end at circumferential groove, paragraph 0053).   
Regarding claim 13, Iida also discloses wherein a total length, along a longitudinal direction of each said at least one sipe, of the second portion shallower than the maximum depth of each said first lateral groove, is less than a total length, along the longitudinal direction, of the first portion deeper than the maximum depth of each said first lateral groove (see Figure 5, which shows section 48a and 48c less than the length of deeper portion 48b).  Although the Figures are not to scale, they would have reasonably suggested to one having ordinary skill in the art before the time of filing that the length of the shallower portion 48a, 48c is less than a length of the deeper portion (48b).       
Regarding claim 19, Iida also discloses that the tread portion includes a third land portion (63) adjacent to a tread end side of the first land portion (see Figure 3), the third land portion (63) has a plurality of termination grooves (62) connected to an outer crown circumferential groove (42) as one of the circumferential grooves of the pair of circumferential grooves and terminating within the third land portion (see paragraph 0086, Figure 3), and
A virtual region obtained by extending an end portion on the outer crown circumferential groove side of each termination groove so as to be parallel to the tire axial direction overlaps at least a part of an end portion on the outer crown circumferential groove side of a corresponding one of the first lateral grooves (see annotated Figure 3).


    PNG
    media_image1.png
    519
    546
    media_image1.png
    Greyscale

 
Claims 1-6, 8, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0129732 (Kurosawa et al.) in view of US 2020/0262247 (Taniguchi).  
Regarding claim 1, Kurosawa discloses a tire comprising a tread portion, wherein the tread portion includes a first land portion (crown land region 4C) demarcated by a pair of circumferential grooves (3, 3) continuously each extending in a tire circumferential direction (see paragraph 0058-0059, Figure 1), and a plurality of first lateral grooves (crown oblique grooves 8) each inclined in a first direction relative to a tire axial direction and traversing the first land portion (see paragraph 0061, Figure 1), 
The first land portion includes a plurality of blocks demarcated by the first lateral grooves (see Figure 1, crown blocks BC, paragraph 0092),
Each said first block has at least one sipe (10) inclined in a second direction opposite to the first direction, relative to the tire axial direction (see paragraph 0127, Figure 1), 
Kurosawa does not disclose that the at least one sipe includes a first portion deeper than a maximum depth of each said first lateral groove, and a second portion shallower than the maximum depth of each said first lateral groove; however, Taniguchi discloses providing sipes on tires having a deeper portion and a shallower portion, wherein the deeper portion can be up to the same depth as main circumferential grooves (see paragraph 0054, which states the concave portion 34 is not more than 1 times the depth of the main groove 10).  Taniguchi teaches that providing tread blocks with sipes having deeper and shallower portions produces a tire with uniform rigidity and driving stability is improved (see paragraphs 0005-0007).  It would have been obvious to one having ordinary skill in the art before the time of filing to provide the sipes of Kurosawa with the sipes having deeper and shallower portions taught by Taniguchi, in order to improved rigidity and driving stability.  
In Kurosawa, the lateral grooves (crown oblique grooves 8) are shallower than the main circumferential grooves 3 (see paragraphs 0082-0084).  Since Taniguchi teaches that the concave portion 34 can be up to the same depth as the main groove (see paragraph 0054), modifying the sipes of Kurosawa with the configuration taught by Taniguchi could produce a sipe that includes a first portion deeper than a maximum depth of each said lateral groove, and a second portion shallower than the maximum depth of each said first lateral groove. 
Regarding claim 2, Kurosawa further disclose an angle of each said first lateral groove relative to the tire axial direction is 15-35 degrees, which encompasses applicant’s claimed range of 15-25 degrees.  The examiner takes note of the fact that the prior art range completely encompasses the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Regarding claim 3, Kurosawa also discloses that an angle of each said at least one sipe relative to the tire axial direction is opposite to that of the lateral grooves (see paragraphs 0128-0129), and would therefore also be 15-35 degrees, which encompasses applicant’s claimed range of 15-25 degrees.  The examiner takes note of the fact that the prior art range completely encompasses the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.  
    Regarding claim 4, Kurosawa modified with the sipes of Taniguchi would include at least one sipe with a tie bar (protrusion) having one or more tie bar (protrusion) portions that are raised outwardly (42, 44, 46) in a tire radial direction from the bottom of the sipe (see Taniguchi, Figure 3, paragraph 0046).   
Regarding claim 5, Kurosawa modified with the sipes of Taniguchi would include a plurality of tie bars (protrusions 42, 44, 46 Taniguchi), the plurality of tie bars include a first tie bar (42) and a second tie bar (46) at opposite edges of the sipe, and a third tie bar (44) between the first and second tie bars (42, 46) at a position overlapping a center in a longitudinal direction of the sipe (see Figure 3 Taniguchi), and the third tie bar is separated from each of the first tie bar and the second tie bar by a portion that is recessed (31b, 32b) relative to a bottom of each said first lateral groove (see Figure 3, paragraph 0046 Taniguchi).  
Regarding claim 6, Kurosawa modified with the sipes of Taniguchi would include a height in the tire radial direction of the tie bar of a maximum depth of a sipe of more than half (50%) and less than 100%, which overlaps applicant’s claimed range of 40-70%.  See Figure 3, which shows the height D2 of protrusions 42, 46 being more than half of the height of the sipe, but do not fully reach the top of the sipe.   The examiner takes note of the fact that the prior art range overlaps the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Regarding claim 8, further disclosed by Kurosawa, each said first block has a second lateral groove (22, 22e) that communicates with one of the circumferential grooves (3) of the pair of circumferential grooves and terminates within the first block (see paragraph 0070), and
In Kurosawa modified with the sipes of Taniguchi, the first portion of each said at least one sipe is deeper than a maximum depth of the second lateral groove (22), and the second portion of each said at least one sipe is shallower than the maximum depth of the second lateral groove (see paragraphs 0082-0086, depth of second lateral grooves 22 are 60-80% of the depth of the circumferential main grooves D3, which is the same depth as the crown oblique grooves (first lateral grooves).  
Regarding claim 11, in the embodiment depicted Figure 1, Kurosawa discloses that the first land portion (8A or 8A) is provided on a tire equator (portions of 8A make actual contact with equator), and a center position in the tire axial direction of the first land portion is located on an inner tread end side with respect to the tire equator (see Figure 1, component Co, and paragraph 0098).  “On”  is being interpreted by the Examiner using the Merriam-Webster dictionary definition to mean “to indicate position in close proximity with”.
Regarding claim 15, the tread portion of Kurosawa also includes a second land portion (one of the two 4Ei portions) adjacent to a tread end side of the first land portion, the second land portion has a plurality of third lateral grooves (22), and each said lateral groove (22) is inclined in the second direction (see Figure 1, grooves 22 in section 4Ei are inclined generally in the same direction as the sipes 10, see also paragraphs 0076-0078).  Kurosawa does not indicate which tread end (Te) is the inner side and which is the outer side; however, the prior art meets the limitation that the second land portion is adjacent to one of the two tread end sides (Te).   
Regarding claim 16, each third lateral groove (22) disclosed by Kurosawa is also offset from the first lateral grooves in the tire circumferential direction (see Figure 1, grooves 22 in section 4Ei are offset from grooves 8A, paragraph 0073 explains they are shifted). 
Regarding claim 17, Kurosawa discloses the first land portion (4C) has outer second lateral grooves (22e) communicating with an outer crown circumferential grooves (3) as one of the circumferential grooves of the pair of circumferential grooves and terminating within respective ones of the first blocks (see Figure 1, paragraph 0070),
The tread portion includes a third land portion (other of the two 4Ei portions) adjacent to a tread end side of the first land portion, (Kurosawa does not indicate which tread end (Te) is the inner side and which is the outer side; however, the prior art meets the limitation that the second land portion is adjacent to one of the two tread end sides (Te)).
The third land portion (4Ei) has a plurality of fourth lateral grooves (22) fully traversing the third land portion, and
Each said fourth lateral groove faces a respective one of the outer second lateral grooves (22e) from across the outer crown circumferential groove (see Figure 1, grooves 22e face grooves 22).   
Regarding claim 18, it is further disclosed by Kurosawa that an angle between each said at least one sipe (10) and each said first lateral groove (8A) is acute (see Figure 1, angle between sipe 10 and groove 8A is acute).  
Claims 1, 4, 6, 7, 9, 10, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0105051 (Takahashi).  
Regarding claim 1, Takahashi discloses a tire comprising a tread portion, wherein the tread portion includes a first land portion (5) demarcated by a pair of circumferential grooves (3, 3) continuously each extending in a tire circumferential direction (see paragraph 0014, Figure 1), and a plurality of first lateral grooves (crown lateral grooves 13b, 13b) each inclined in a first direction relative to a tire axial direction and traversing the first land portion (see paragraph 0047, Figure 1), 
The first land portion (5) includes a plurality of blocks demarcated by the first lateral grooves (see Figure 1, triangle shaped blocks, paragraph 0047),
Each said first block has at least one sipe (S) inclined in a second direction opposite to the first direction, relative to the tire axial direction (see paragraph 0039, Figure 1, sipes S1 are in opposite direction to lateral groove direction), and
Each said at least one sipe includes a first portion deeper than a maximum depth of each said first lateral groove (see paragraph 0058, crown lateral groove 3.5 mm depth and paragraph 0059, sipe depth 4-8 mm).  Takahashi also discloses that at least one sipe S1 can include a second portion shallower than the maximum depth of the first lateral groove (see paragraph 0043 and paragraph 0044, which
states that depth of the shallower portion is 25-55% the maximum depth of the sipe).  
The discussion regarding tie bars in Takahashi is primarily regarding providing them in the sipes of the shoulder block 6 (see paragraphs 0042-0043).  However, Takahashi teaches that providing tie bars inside of sipes can prevent clogging up the sipes which improves performance on icy and snowy road (see paragraph 0043).  It would have been obvious to one having ordinary skill in the art before the time of filing, to provide any of the sipes of Takahashi with the tie bars, in order to prevent clogging and improvement of running performance on ice and snow. 
Regarding claim 4, Takahashi also discloses said at least one sipe includes a tie bar having one or more tie bar portions that are raised outwardly in a tire radial direction from a bottom of the sipe (see paragraphs 0043-0044).
Regarding claim 6, Takahashi also discloses a height in the tire radial direction of the tie bar is 25-55% of a maximum depth of the sipe (see paragraph 0044), which overlaps applicant’s claimed range of 40-70%.  The examiner takes note of the fact that the prior art range overlaps the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Regarding claim 7, in the tire disclosed by Takahashi the sipe extends in a zigzag manner in a longitudinal direction thereof, and a width in the tire axial direction of the tie bar is 10-30% of a wavelength of the sipe (see paragraph 0044, Figure 3a), which is within applicant’s claimed range of 10-40%.  
Regarding claim 9, it is also disclosed by Takahashi that a maximum depth of the first portion, deeper than the maximum depth of each said first lateral groove, of each said at least one sipe, is 43.8-114% of the maximum depth of each said first lateral groove (see paragraph 0058, crown lateral groove 3.5 mm depth and paragraph 0059, sipe depth 4-8 mm 3.5/8=43.8% and 3.5/4=114%), which overlaps applicant’s claimed range of 105-145%.  The examiner takes note of the fact that the prior art range overlaps the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Regarding claim 10, Takahashi also discloses a minimum depth of the second portion, shallower than the maximum depth of each said first lateral groove, of each said at least one sipe is  45-75% (see paragraph which states the height of the tie bar is 25-55% of the depth of the sipe, therefore 45-75% would be the depth of the shallower portion of the first lateral groove) of the maximum depth of each said first lateral groove, which overlaps applicant’s claimed range of 30-70%.  
Regarding claim 13, it is also disclosed by Takahashi that a total length, along a longitudinal direction of each said at least one sipe, of the second portion shallower than the maximum depth of each said first lateral groove, is less than a total length along the longitudinal direction of the first portion deeper than the maximum depth of each said first lateral groove (see paragraph 0044, which states that the tie bar is from 10-30% of the sipe length.  The tie bar corresponds to where the shallower portion is and would therefore also be 10-30% of the sipe length.  The remainder of the sipe (70-90% would not have the shallower portion, so the shallower portion is less than the total length.)  
Regarding claim 15, the tread disclosed by Takahashi further includes a second land portion (shoulder block 6) adjacent to a tread end side of the first land portion (see Figure 1, paragraph 0024), 
The second land portion (6) has a plurality of third lateral grooves (inclined lateral grooves 4), and each said third lateral groove is inclined in the second direction (see Figure 1, grooves 4 are inclined in second direction, opposite the direction of lateral grooves 13b and 13b).  Takahashi does not label which end is an inner tread end side and which end is an outer tread end side; however, there is such a tread end portion Te on either side of the first land portion, and the tread end would be inner or outer depending on where it is placed on a car.  
Regarding claim 20, Takahashi discloses a tire comprising a tread portion, wherein the tread portion includes a first land portion (5) demarcated by a pair of circumferential grooves (3, 3) continuously each extending in a tire circumferential direction (see paragraph 0014, Figure 1), and a plurality of first lateral grooves (crown lateral grooves 13b, 13b) each inclined in a first direction relative to a tire axial direction and traversing the first land portion (see paragraph 0047, Figure 1), 
The first land portion (5) includes a plurality of blocks demarcated by the first lateral grooves (see Figure 1, triangle shaped blocks, paragraph 0047),
Each said first block has at least one sipe (S) inclined in a second direction opposite to the first direction, relative to the tire axial direction (see paragraph 0039, Figure 1, sipes S1 are in opposite direction to lateral groove direction), and
Each said at least one sipe includes a first portion deeper than a maximum depth of each said first lateral groove (see paragraph 0058, crown lateral groove 3.5 mm depth and paragraph 0059, sipe depth 4-8 mm).  Takahashi also discloses that at least one sipe S1 can include a second portion shallower than the maximum depth of the first lateral groove (see paragraph 0043 and paragraph 0044, which
states that depth of the shallower portion is 25-55% the maximum depth of the sipe),  
The discussion regarding tie bars in Takahashi is primarily regarding providing them in the sipes of the shoulder block 6 (see paragraphs 0042-0043).  However, Takahashi teaches that providing tie bars inside of sipes can prevent clogging up the sipes which improves performance on icy and snowy road (see paragraph 0043).  It would have been obvious to one having ordinary skill in the art before the time of filing, to provide any of the sipes of Takahashi with the tie bars, in order to prevent clogging and improvement of running performance on ice and snow.
Each said at least one sipe includes a tie bar raised outwardly in a tire radial direction from a bottom of the sipe (see paragraphs 0043-0044), and 
For each said at least one sipe, the tie bar is provided at a position overlapping a center in a longitudinal direction of the sipe (see Figure 3a, paragraph 0043),
A height in the tire radial direction of the tie bar is 25-55% of a maximum depth of the sipe (see paragraph 0044), which overlaps applicant’s claimed range of 40-70%.  The examiner takes note of the fact that the prior art range overlaps the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.  
the sipe extends in a zigzag manner in a longitudinal direction thereof, and 
a width in the tire axial direction of the tie bar is 10-30% of a wavelength of the sipe (see paragraph 0044, Figure 3a), which is within applicant’s claimed range of 10-40%.   
Claims 5 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0105051 (Takahashi) in view of US 2020/0262247 (Taniguchi).  
Regarding claim 5, Takahashi discloses a tire as discussed above.  Takahashi does not disclose that the at least one sipe includes a plurality of tie bars; however, Taniguchi teaches that providing sipes with a plurality of tie bars (protrusions 42, 44, 46) the rigidity within the block becomes uniform and improves driving performance on frozen road surfaces (see paragraph 0068, and Figure 3).  It would have been obvious to one having ordinary skill in the art before the time of filing to provide a plurality of tie bars as taught by Taniguchi, rather than a single tie bar in the Takahashi configuration, in order to improve block rigidity and improve driving performance.  
Regarding claim 14, each said at least one sipe includes a plurality of tie bars when modifying Takahashi in view of Taniguchi.  A width in the tire axial direction of one of the tie bars provided at a position overlapping a center in the longitudinal direction of the sipe is less than a width of any other tie bar of the plurality of tie bars (see Figure 3, tie bar 44 in center has a width less than other tie bars 44, 46), and/or a height in a tire radial direction of said one of the tie bars provided at the position overlapping the center is less than a height of said any other tie bar of the plurality of tie bars.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENDY L BOSS whose telephone number is 571-272-7466. The examiner can normally be reached 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kate Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENDY L BOSS/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749